Case 5:18-cv-01526-SMH-KLH Document 110-9 Filed 01/25/20 Page 1 of 4 PageID #: 3473




                                      EXHIBIT 6
                      Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 110-9 Filed 01/25/20 Page 2 of 4 PageID #: 3474




                                      EXHIBIT 6
                      Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 110-9 Filed 01/25/20 Page 3 of 4 PageID #: 3475




                                      EXHIBIT 6
                      Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 110-9 Filed 01/25/20 Page 4 of 4 PageID #: 3476




                                      EXHIBIT 6
                      Opposition to W.A. Lucky III's Rule 56 Motion
